IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                 :     NO. 749
                                       :
APPOINTMENT TO COURT OF                :     SUPREME COURT RULES DOCKET
                                       :
JUDICIAL DISCIPLINE                    :




                                  ORDER



PER CURIAM



         AND NOW, this 20th day of October, 2017, the Honorable John H. Foradora,

Jefferson County, is hereby appointed as a member of the Court of Judicial Discipline

for a term of four years.